Exhibit 99.2 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA FINANCIAL INFORMATION INTRODUCTION The following are the unaudited pro forma consolidated financial statements of Schiff Nutrition International, Inc. and Subsidiaries (“Schiff,” “we,” “us” or “our”) as of and for the nine months ended February 28, 2011, and for the year ended May 31, 2010.The unaudited pro forma consolidated balance sheet assumes that our acquisition (the “Acquisition” or “Business Acquired”) on June 1, 2011 of certain inventory, receivables and intellectual property, among other things (collectively, the “Assets”) and assumption of certain liabilities (the “Liabilities”) from Ganeden Biotech, Inc. (“Ganeden”), occurred as of February 28, 2011.The unaudited pro forma consolidated statement of operations for the nine months ended February 28, 2011 assumes that the Acquisition occurred on June 1, 2010.The unaudited pro forma consolidated statement of operations for the year ended December 31, 2010 assumes that the Acquisition occurred on June 1, 2009. These transaction adjustments are presented in the notes to the unaudited pro forma financial statements. The pro forma financial statements reflect the following transactions: · our acquisition of the Assets and assumption of Liabilities from Ganeden, together with the allocation of the purchase price; · our borrowing of $40.0 million under our revolving credit facility and the use of those proceeds to finance the Acquisition; · our amortization of intangibles recognized in conjunction with the Acquisition; and · our payment of royalties pursuant to the terms of the Intellectual Property License Agreement (the “License Agreement”) that we entered into with Ganeden in conjunction with the Acquisition. The unaudited pro forma consolidated balance sheet and unaudited pro forma consolidated statements of operations were derived by adjusting our historical financial statements.The adjustments, including purchase price allocation,are based on currently available information and certain estimates and assumptions and, therefore, the actual adjustments may differ from the pro forma adjustments.The acquisition has been accounted for using the acquisition method of accounting and, accordingly, the total estimated purchase consideration of the acquisition was allocated to the tangible assets and identifiable intangible assets acquired and liabilities assumed based on their relative fair values. The excess of the purchase consideration over the net tangible and identifiable intangible assets acquired and liabilities assumed was recorded as goodwill. Determination of the purchase price and allocations of the purchase price used in the unaudited pro forma consolidated financial statements are based upon preliminary estimates and assumptions. These preliminary estimates and assumptions could change significantly during the measurement period as we finalize the valuations of the net tangible assets and intangible assets acquired and liabilities assumed. Any change could result in material variances between our future financial results and the amounts presented in these unaudited consolidated financial statements, including variances in fair values recorded, as well as expenses associated with these items.The unaudited pro forma consolidated financial statements do not purport to present our financial position or results of operations had the Acquisition actually been completed as of the dates indicated.Moreover, the statements do not project our financial position or results of operations for any future date or period. The unaudited pro forma consolidated financial statements, including the notes thereto, should be read in conjunction with our historical financial statements, filed with the SEC, for our Annual Report on Form10-K for the year ended May31, 2010 filed on August 17, 2010, our Quarterly Reports on Form10-Q for the three-month period ended August 31, 2010, for the six-month period ended November30, 2010 and nine-month period ended February 28, 2011 filed on October 1, 2010, January 7, 2011, and April 14, 2011, respectively. 1 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET FEBRUARY 28, 2011 (in thousands except share data) Schiff Historical Business Acquired Pro Forma Adjustments Note References Schiff Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ — $ — $ Available-for-sale securities — — Receivables, net — Inventories — Prepaid expenses — Deferred taxes, net — — Total current assets — Property and equipment, net — — Other assets: Goodwill — (A) Other intangibles — (A) Available-for-sale securities — — Other assets — — Deferred taxes, net — Total other assets Total assets $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable $ $ $ — $ Accrued expenses — Dividends payable — — Income taxes payable — — Total current liabilities — Long-term liabilities: Line-of-Credit — — (B) Dividends payable — — Deferred taxes, net — — Other — — Total long-term liabilities — Stockholders' equity: Preferred stock — Class A common stock — — Class B common stock 75 — — 75 Additional paid-in capital — — Accumulated other comprehensive loss ) — — ) Retained earnings — — — Total stockholders' equity — — Total liabilities and stockholders' equity $ The accompanying notes are an integral part of these unaudited pro forma consolidated financial statements. 2 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED FEBRUARY 28, 2011 (in thousands, except share data) Schiff Historical Business Acquired Pro Forma Adjustments Note References Schiff Pro Forma Net sales $ $ $ — $ Cost of goods sold — Gross profit — Operating expenses: Selling and marketing (E) General and administrative — Research and development — — Amortization of intangibles — — (D) Total operating expenses Income from operations ) Other income (expense): Interest income — — Interest expense ) — ) (C) ) Other, net ) — — ) Total other expense, net ) — ) ) Income before income taxes ) Income tax expense — ) (F) Net income $ $ $ ) $ Weighted average shares outstanding: Basic Diluted Net income per share: Basic $ $ Diluted $ $ The accompanying notes are an integral part of these unaudited pro forma consolidated financial statements. 3 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED MAY 31, 2010 (In thousands, except share data) Schiff Historical Business Acquired Pro Forma Adjustments Note References Schiff Pro Forma Net sales $ $ $ — $ Cost of goods sold — Gross profit — Operating expenses: Selling and marketing (E) General and administrative — Research and development — — Amortization of intangibles — — (D) Total operating expenses Income from operations ) Other income (expense): Interest income — — Interest expense ) — ) (C) ) Other, net 8 — — 8 Total other expense, net ) — ) ) Income before income taxes ) Income tax expense — ) (F) Net income $ $ $ ) $ Weighted average shares outstanding: Basic Diluted Net income per share: Basic $ $ Diluted $ $ The accompanying notes are an integral part of these unaudited pro forma consolidated financial statements. 4 SCHIFF NUTRITION INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (in thousands) 1. Basis of Presentation, the Acquisition and Related Transactions The historical financial information is derived from the consolidated financial statements of the Company and the financial statements of the Acquisition.The pro forma adjustments have been prepared as if the transactions, as described below, had taken place on February 28, 2011, in the case of the pro forma consolidated balance sheet, as of June 1, 2009, in the case of the pro forma consolidated statement of operations for the year ended May 31, 2010, and as of June 1, 2010, in the case of the pro forma consolidated statement of operations for the nine months ended February 28, 2011. The pro forma financial statements reflect the following transactions: · our acquisition of the Assets and assumption of Liabilities from Ganeden; · our borrowing of $40,000 under our revolving credit facility and the use of those proceeds to finance the Acquisition; · our amortization of intangibles recognized in conjunction with the Acquisition; and · our payment of royalties pursuant to the terms of the Intellectual Property License Agreement (the "License Agreement”) that we entered into with Ganeden in conjunction with the Acquisition. 2. Pro Forma Adjustments and Assumptions (A) Reflects the allocation of the $40,000 purchase price. The acquisition has been accounted for using the acquisition method of accounting and, accordingly, the total estimated purchase consideration of the acquisition was allocated to the tangible assets and identifiable intangible assets acquired and liabilities assumed based on their relative fair values. The excess of the purchase consideration over the net tangible and identifiable intangible assets acquired and liabilities assumed was recorded as goodwill. Determination of the purchase price and allocations of the purchase price used in the unaudited pro forma consolidated financial statements are based upon preliminary estimates and assumptions. These preliminary estimates and assumptions could change significantly during the measurement period as we finalize the valuations of the net tangible assets and intangible assets acquired and liabilities assumed. Any change could result in material variances between our future financial results and the amounts presented in these unaudited consolidated financial statements, including variances in fair values recorded, as well as expenses associated with these items. The unaudited pro forma consolidated financial statements, including the notes thereto, should be read in conjunction with our historical financial statements, filed with the SEC, for our Annual Report on Form10-K for the year ended May31, 2010 filed on August 17, 2010, our Quarterly Reports on Form10-Q for the three-month period ended August 31, 2010, for the six-month period ended November30, 2010 and nine-month period ended February 28, 2011 filed on October 1, 2010, January 7, 2011, and April 14, 2011, respectively. (B) Reflects the borrowing of $40,000 under our existing credit facility. (C) Reflects interest expense incurred on the borrowing of $40,000 under our revolving credit facility in connection with the Acquisition offset by a reduction in unused credit facility fees of $75 for the nine months ended February 28, 2011, and $100 for the year ended May 31, 2010.Interest expense is based on an average rate of three-month LIBOR of 0.35%, plus the applicable margin of 2.50% under the revolving credit facility for both the year ended May 31, 2010 and the nine months ended February 28, 2011.A one percentage point increase or decrease in interest rates would result in an increase of decrease in interest expense related to this transaction of $400 and $300, respectively, for the year ended May 31, 2010 and the nine months ended February 28, 2011. (D) Reflects amortization of other intangibles with finite lives aggregating $13,441 using the straight-line method over estimated useful lives of 5 to 20 years. (E) Reflects our payment of royalties equal to 3.0% of net sales (as defined) pursuant to the terms of the License Agreement. (F) Reflects income tax effect of both the "Business Acquired" and the "Pro Forma Adjustments" using the "Schiff Historical" effective tax rate of 36.5% for the nine months ended February 28, 2011, and 35.6% for the year ended May 31, 2010. 5
